TDCJ Offender Details                                                                             Page 1 of 2
                                                                        20,OT0-O|
                                                                                        New Offender Search
raimM.ujMJWjwjj8HMUH»imm                                     G    TDCJ Home




 Offender Information Details
     Return to Search list




 SID Number:                                  06504610

 TDCJ Number:                                 01849572

 Name:                                        CASTILLO.JULIO CESAR

 Race:                                        H

 Gender:                                      M

 DOB:                                         1976-04-11

 Maximum Sentence Date:                       2070-01-13

 Current Facility:                            TELFORD

 Projected Release Date:                      2070-01-13

 Parole Eligibility Date:                     2040-01-13

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE: '


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

  Offense History:
    Offense          ~«             Sentence      n    .   n„BaMn          Sentence (YY-
      Date           0ffenSe           Date       County Case Na              MM-DD)
                BURG WIT COMMIT
   2005-03-08                        2006-09-08   HARRIS     1024935          2-00-00
                      THEFT




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06504610                 2/20/2015